Action to recover damages sustained by plaintiff-wife, and for loss of services by plaintiff-husband, due to injuries alleged to have been sustained by plaintiff-wife, a passenger in a trolley ear of defendant transit corporation, which collided with the truck of the other defendant. Defendants had a verdict. On appeals from judgments and from order denying motion for a new trial, judgments and order unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ.